Corrected Notice  of Allowance
Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 04--27-2022 under Information disclosure Statements (IDS; USPTO 1449) to be considered, which have been placed of record in the file. Claims 1-4, 6-12, 14-16 and 18 are pending. Claims 5, 13 and 17 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-27-2022 was filed after the mailing date of the Notice of Allowance  on 02-20-2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 6-12, 14-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has filed on 04-27-2022 information disclosure statements (IDS; USPTO 1449) to be considered. Examiner has considered and extensively searched the information disclosure statements (IDS; USPTO 1449). The cited prior arts on USPTO 1449 fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
disposing a light shielding layer for shielding the separate structure from light, the light shielding layer comprising at least one of: a black film, a black adhesive tape, or a black elastic material; cutting the substrate for the separate structure into individual pieces; and adhering each of the individual pieces of the separated flexible display to an individual piece of the substrate for the separate structure; wherein the substrate for the separate structure is not relatively easily bent as compared to the flexible display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-01-2022